DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 11-16 of claim 1 initially call for comparing [a] change in blood flow information between first and second measurements, but then call for providing advice based only on the first measurement. It is unclear why the comparison would be performed if the advice is based only on the first measurement; similarly, it is even more unclear how the advice can be based on the first measurement with the intent of improving or maintaining conditions when a second measurement has already occurred which would show whether conditions have improved or maintained, and if the comparison between first and second measurements 

 Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Claim 2 calls for the activity advice to be “based on viscosity of blood of the user with respect to a predetermined threshold” but does not set forth how viscosity is measured or otherwise obtained, and it is additionally unclear whether viscosity is the blood flow information or if it is an additional parameter which is used in conjunction with the blood flow information to generate the advice. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) providing non-specific “advice” by making reference to recorded physiological data and user-input activity data, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the generation of “advice” does not provide any improvement to technology, does not actually effect a treatment, is not applied with any particular machine, does not effect any sort of transformation, and is not applied or used in any meaningful way 

The dependent claims also do not add anything "significantly more", as use of a display to display an output is insignificant postsolution activity (see MPEP 2106.05 - Presenting data, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 - another type of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed 
 
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) providing advice on activity in response to biological sensor data and a log of activity stored in a record, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the generation of “advice” does not provide any improvement to technology, does not actually effect a treatment, is not applied with any particular machine, does not effect any sort of transformation, and is not applied or used in any meaningful way beyond being generally linked to a technological environment or field of use for its execution (the controller). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed biological sensor is a generic sensing component performing the insignificant, extrasolution task of data gathering, and does not add anything “significantly more”. See MPEP 2106.05(d), where determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d 

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) providing advice on activity in response to biological sensor data and a log of activity stored in a record, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the generation of “advice” does not provide any improvement to technology, does not actually effect a treatment, is not applied with any particular machine, does not effect any sort of transformation, and is not applied or used in any meaningful way beyond being generally linked to a technological environment or field of use for its execution (the controller). The claim(s) does/do not include additional elements that are sufficient to 

Response to Arguments
Applicant's arguments filed 23 September 2021 have been fully considered but they are not persuasive.

Regarding the rejections under 101, Applicant argues that the claims provide a practical application by providing an improvement, that improvement being providing advice which “is used to improve or maintain a blood flow state”. This is not persuasive. First, if the supposed “improvement” is an improvement of the patient’s physical condition, this is not part of the actual invention, as the human body cannot be claimed and the claimed invention also does not actively include any implementation of the advice and merely provides it. Any theoretical improvement of a patient’s condition is not measured or even actively attempted as part of the claimed invention.
Still further, the question of whether the claimed invention is integrated into a practical application by providing an improvement is extensively discussed in MPEP 2106.05, and the courts have held that what constitutes an improvement is an improvement to the functioning of a computer or to a technology or technical field, not an improvement in a person’s physical condition. No part of the claimed invention nor Applicant’s arguments support any possibility that the provision of non-specific advice based on a single measurement or possibly a comparison between measurements is in any way an improvement to the functioning of a computer or some unspecified technology or technical field.
Giving advice which a user is not obligated to follow does not result in an improvement to the functioning of a computer or a technology or technical field; giving advice which a user is .

Conclusion
No art has been applied against the claims; however, as they are rejected under 112 and 101, they are not presently allowable and the question of prior art will be revisited if applicable after resolution of the other issues noted above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791